Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 04/15/2021 in which claims 21-40 are pending ready for examination.

Allowable Subject Matter 
Claims 21-40 are Allowed.
The following is an examiner’s statement of reasons for allowance, which are the submission and approval of an Electronic Terminal Disclaimer (ETD), dated 05/25/2021 and other reasons listed below:
As for claim 21, none of the prior arts alone or in combination discloses a system comprising a spectrometer comprising a spectrometer light source, wherein a spectrometer is configured to determine that a baseline calibration value is to be updated, by deactivating an external light source based on determining that the baseline calibration value is to be updated, and updated the baseline calibration value based on reflected light that originates from the spectrometer light source.
As for claim 33, none of the prior arts alone or in combination discloses a method, comprising determining that a baseline calibration value is to be updated, deactivating an external light source based on determining that the baseline calibration 
As for claim 39, none of the prior arts alone or in combination discloses A non-transitory computer-readable medium storing one or more instructions, the one or more instructions comprising one or more instructions that, when executed by one or more processors of a spectrometer, cause the one or more processors to determine that a baseline calibration value is to be updated, deactivating an external light source based on determining that the baseline calibration value is to be updated, and update a baseline calibration value based on reflected light that originates from a spectrometer light source.
The closest prior art, Imura (US 2013/0321802 A1) discloses a system, method, and controller that comprises a change amount related to wavelength information that is calculated based on an estimated intensity distribution and the second intensity distribution, wherein the wavelength information is corrected according to the change amount. Imura does not alone or in combination with any other prior art references disclose the missing limitations “deactivate an external light source based on determining that the baseline calibration value is to be updated, and update a baseline calibration value based on reflected light that originates from a spectrometer light source,” listed above in reference to claims 21, 33, and 39; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 21-32, 34-38, and 40 are allowed due to their dependency of claims 21 33, and 40 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument, see amendments, filed 04/15/2021, with respect to claims 21-40 they have been fully considered and are persuasive.  The 35 USC § 102/103 and Double Patent rejections of claims 21-40 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886